DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5 are pending and considered in the present Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Awano et al. (JP 2010-282873, of record, machine translation provided), in view of Mannaka et al. (JP 2015-076248, machine translation provided), Nani et al. (JP 2002-313318, of record, machine translation provided), and Nelson et al. (US 2005/0239917), hereinafter Awano, Mannaka, Nani, and Nelson.
Regarding Claims 1 and 5, Awano teaches a non-aqueous electrolyte secondary battery (100, Fig. 1, see e.g., para. [0043]) comprising an electrode (30; 40), the electrode comprises a current collector (32; 42) having an electrode active material layer (34; 44). The electrode active material layer (34; 44) includes two or more active material layers (first layer, second layer) such that the first electrode active material layer (i.e., first layer) includes a first electrode active material, arranged on a surface of the current collector, and a second electrode active material layer (i.e., second layer) includes a second electrode active material layer on a surface of the first electrode active material layer (i.e., first layer), see e.g., paras. [0032]-[0033].
Awano teaches the binder used in both the first layer and the second layer is polyvinyldene fluoride (PVDF, see e.g., para.[0028]) but does not teach the PVDF is semi-crystalline. However, Mannaka teaches the use of a semi-crystalline PVDF polymer as the binder in the electrode active material is well known, see e.g., paras. 
The instant disclosure states the binder used in the second electrode active material layer is a semi-crystalline polymer, see e.g., instant published para. [0155]. As such, the examiner interprets that the presence of a semi-crystalline polymer satisfies the claimed limitation that “the second electrode active material layer does not substantially include a binder in a crystallized state”. Awano, as modifired by Mannaka, teaches the second electrode active material includes a semi-crystalline PVDF, thereby satisfying that the second electrode active material layer does not substantially include a binder in a crystallize state. Awano further teaches the crystallinity of the binder contained in the first layer (i.e., the first electrode active material layer), which is closer 
Furthermore, Nani teaches if the amount of electrolytic solution inside the positive electrode is insufficient, the high rate discharge characteristics of the battery are greatly impaired, para. [0005]; as such, Nani does not place crystalline polymer particles in the inner active material, see e.g., para. [0025]. Nelson teaches the amorphous nature of a polymer provides an unobstructed pathway for ionic mobility, see e.g., para. [0133]. In view of the foregoing, including a binder having a high degree of crystallinity, which does not easily swell, in the second electrode is expected to impair high rate discharge characteristics due to poor/insufficient electrolyte in the positive electrode. It would be obvious to one having ordinary skill in the art the second layer maintains lower crystallinity (i.e., semi-crystalline), and/or is an amorphous polymer, to provide an unobstructed pathway for the electrolyte (hence ionic mobility), to allow for high rate discharge characteristics to be improved.
Regarding Claim 2, Awano teaches a thickness of the first electrode active material layer (first layer) is 100 microns or less, see e.g., para. [0048].
Regarding Claim 3, Awano has been modified to teach a first layer comprising a binder in a crystallized state close to the current collector to improve adhesion and a second layer that does not substantially include a binder in a crystallized state (rather containing a binder in an amorphous or semi-crystalline state) to allow for high rate discharge, see e.g., rejection of claim 1 for more details. In view of the foregoing, since the first layer is expected to suppress high rate discharge due to the electrolyte blocking nature of the crystalline polymer, while the second layer having an amorphous/semi-crystalline state polymer contributes to high rate discharge, it would be obvious to one having ordinary skill in the art to make the second layer thicker than the first layer to maintain high rate discharge of the battery electrode. 
Regarding Claim 4, Awano does not teach the electrode has a total thickness of 200 microns or more; however, as evidenced by Mannaka the total thickness of an electrode active material layer is conventionally known to range from, e.g., 100 micrometers to 200 micrometers. It would have been obvious to a person having ordinary skill in the art the total thickness of the electrode material layer (first layer and the second layer) is 200 micrometers of more, as this thickness is known in the art. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee KR20150028663 (also published as KR101684276), machine translation provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729